Order entered August 13, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00479-CV

                      SHARLET O. MITCHELL, ET AL., Appellants

                                            V.

                  NUGGEHALI NEIL SATYU, M.D., ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03855-D

                                         ORDER
        Before the Court is appellee Zahoor Ahmed, M.D.’s August 12, 2014 unopposed motion

for an extension of time to file a brief. We GRANT appellee’s motion. Appellee Zahoor

Ahmed, M.D. shall file his brief on or before September 8, 2014. We caution appellee that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.

        The deadline for appellee Nuggehali Neil Satyu, M.D.’s brief is Monday, August 18,

2014.

                                                   /s/   ADA BROWN
                                                         JUSTICE